UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LINDA SOLOMON,
Plaintiff,
v. Civil Action No. 07-1590 (JDB)

THOMAS J. VILSACK, U.S. Secretary of
Agriculture,'

Defendant.

MEMORANDUM OPINI()N
Plaintiff Linda Solomon, a former employee of the United States Department of
Agriculture ("USDA"), brings this employment discrimination and retaliation action against

defendant Thomas J . Vilsack in his official capacity as the Secretary of Agriculture ("the

Secretary"). Solomon seeks relief under three statutes: the Rehabilitation Act of 1973, 29 U.S.C.

§§ 791,§;§_€§1_.; Title VII ofthe Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, ;e_t_se_cL; and the
Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §§ 621, Qs;eq_. Now before the
Court is the Secretary's motion for summary judgment The primary issue presented is whether
Solomon's application for and receipt of federal employees' retirement disability benefits
precludes her Rehabilitation Act and Title VII claims. The Court concludes that those claims are
precluded. Hence, upon careful consideration of the motion and the parties' memoranda, the

applicable law, and the entire record, the Secretary's motion will be granted.

' Former U.S. Secretary of Agriculture l\/like Johanns was named as the original
defendant in this case. Pursuant to F ederal Rule of Civil Procedure 25(d), the Court
automatically substitutes his successor, Secretary Thomas J. Vilsack, as the new defendant.

BACKGROUND

Solomon began working as a budget analyst at the USDA in l997. §_e§ Def.'s SOF at il
63 & Pl.'s SOF at 3.2 She has a long history of depression and has been treated by numerous
mental health professionals, including Dr. Dennis Cozzens, a psychiatrist. § Def.'s SOF at W
l-9 & Pl.'s SOF at l. Solomon's depression intensified in late 2003 because of various personal
hardships she experienced at that time. § Def.'s SOF at \Hl 10-32 & Pl.'s SOF at l-2. Her
mental health in late 2003 into 2004 "was often unpredictable" and she had "intermittent and
sporadic" problems sleeping, concentrating, and focusing. Pl.'s SOF at 2. She began suffering
from "panic disorder" and "agoraphobia,'” and Dr. Cozzens believed that Solomon had entered a
downward cycle by may 2004. g Def.'s soF ar w 39-41 & Pl.'s soF ar 3. j
  w
Def.'s SOF at \Hl 42-46 & Pl.'s SOF at 3. According to Dr. Cozzens, Solomon's condition
remained poor in June 2004, and Solomon describes herself as having been in "crisis" in July
2004. §§§ Def.'s SOF at 1]1[ 47, 53 & Pl.'s SOF at 3, Her condition did not improve in August
2004. S_ee_ Def.'s SOF at1l1l55-58 & Pl.'s SOF at 3.

As her depression worsened, Solomon began missing time at work. In the first ten weeks
of 2004, she used more than l l0 hours of leave, including 50 hours of leave without pay. §
Def.'s SOF at ‘ll 72 & Pl.'s SOF at 5. By early l\/larch 2004, Solomon began communicating with

her supervisors about her condition, and on l\/Iarch 24, 2004, Dr. Cozzens confirmed to USDA

2 Pursuant to Local Rule 7(h), each party submitted a statement of facts as part of their
briefing on the Secretary's motion for summary judgment

3 Agoraphobia is an anxiety disorder characterized by the fear of being around other
people.

_2_

that Solomon was under his care. _S_e_§ Def.'s SOF at M 73-74 & Pl.'s SOF at 5. Dr. Cozzens
requested a "flexible work schedule" for Solomon -- a schedule that would permit her "to
determine whether she was able to work on a particular day and to work at home when
necessary."" § Def.'s SOF at 11 74 & Pl.'s SOF at 5. Solomon also requested a larger cubicle.
§e_e Def.'s SOF at 1[ 79 n.l & Pl.'s SOF at 6. Solomon and her supervisor communicated about
these requests in April 2004, but Solomon stopped going to work on April 23, 2004. § Def.'s
SOF at W 84-86 & Pl.'s SOF at 6.

Dr. Cozzens sent several letters to the USDA about Solomon after she stopped working.
On May 10, 2004. he wrote that Solomon's condition had "prevented her from attending work."
§§ Def.'s SOF at 1[ 88 & Pl.'s SOF at 6. Dr. Cozzens wrote on June 2, 2004 to inform the USDA
about Solomon's _ and reported that she remained unable to work, although he
estimated that she would be able to return to work in mid-July. §e_e Def.'s SOF at 11 91 & Pl.'s
SOF at 6. At the same time, Solomon continued to communicate with her supervisors. On May
26, 2004, she asked permission to telecommute part-time. § Def.'s SOF at 11 94 & Pl.'s SOF at
6-7. And in early July 2004, Solomon applied to enter the USDA's Voluntary Leave Transfer
Program. § Def.'s SOF at jl 96 & Pl.'s SOF at 7.

But by mid-July, Solomon wrote to Dr. Cozzens that she had "decided to go for[ward]
with the permanent disability package." §e_e_ Def.'s SOF at 11 102 (quoting Def. Mem. Ex. 19) &
Pl.'s SOF at 7. Solomon was referring to retirement disability benefits available under the

Federal Employees Retirement System ("FERS") program. Solomon (and Dr. Cozzens)

4 Solomon already worked a flexible schedule that permitted her to work four days each
week. Deposition of Linda Solomon at 56, l0l.

_3_

completed the documentation required for FERS disability benefits and submitted the forms on
August 30, 2004. § Def.'s Mem. Ex. 2. The application queried whether the "agency [has]
been able to grant your request [for accommodations]," to which Solomon responded "No." §
In an attachment to the application_ Solomon wrote that "[s]ince Api'il 2004, 1 have been unable
to work because my medical condition remains in crisis after _and continued
treatment. l\/Iy illnesses have severely affected my attendance at work since l\/lay 2003, [and]
have interfered with my ability to perform the duties of my position." Ld. Dr. Cozzens also
submitted a letter in support of Solomon's application for FERS benefits, opining that "[i]t has
become clear that disability retirement is the only viable option in this case." Def.'s Mem. Ex.
25.

Solomon's application for FERS disability benefits was approved on December 16, 2004,
see Def.'s Mem. Ex. 3, and she began receiving benefits (retroactive to the date of application) in
January 2005, §e_e Solomon Dep. at 43:18-44:8. Beginning in January 2005, Solomon received
approximately $l.400 per month in FERS disability benefits.$ l;d. at 46:3-19. Since then, she has
continued to represent that she cannot return to work because of her disability. § Def.'s Mem.
Ex. 18 at 26 (letter of Dr. Cozzens stating that "l\/ls. Solomon is still disabled . . . and cannot
return to her former employment because of this disabi1ity") (dated Dec. 5, 2007). On September
7, 2007, Solomon filed the pending complaint. The Secretary filed a motion for summary

judgment on February 4, 2009. Briefing was completed on August 6, 2009, and the motion is

now ripe for resolution.

5 Solomon also received approximately $1,900 per month in benefits through the Social
Security Disability insurance ("SSDI") program. _S_e_e Solomon Dep. at 46:3-22.

_4_

STANDARD
Summary judgment is appropriate when the pleadings and the evidence demonstrate that
"there is no genuine issue as to any material fact and that the movant is entitled to judgment as a
matter of law." Fed. R. Civ. P. 56(0). The party seeking summary judgment bears the initial
responsibility of demonstrating the absence of a genuine dispute of material fact. § Qe_l_otg
Corp. v, Catrett, 477 U.S. 3l7, 323 (1986). The moving party may successfully support its
motion by identifying those portions of "the pleadings, the discovery and disclosure materials on
file, and any affidavits" that it believes demonstrate the absence of a genuine issue of material
fact. Fed. R. Civ. P. 56(€); § Lc_)t_e_x, 477 U.S. at 323. ln determining whether there exists a
genuine issue of material fact sufficient to preclude summary judgment, the court must regard the
non-movant's statements as true and accept all evidence and make all inferences in the
non-movant's favor. § Anderson v. Libertv Lobbv, Inc., 477 U.S. 242, 255 (1986). A
non-moving party, however, must establish more than the "mere existence of a scintilla of
evidence" in support of its position. l_cL at 252. By pointing to the absence of evidence proffered
by the non-moving party, a moving party may succeed on summary judgment. Q_elotj, 477 U.S.
at 322. "lfthe evidence is merely colorable, or is not significantly probative, summaryjudgment
may be granted." Anderson, 477 U.S. at 249-50 (citations omitted). Summaryjudgment is
appropriate if the non-movant fails to offer "evidence on which the jury could reasonably find for
the [non-movant]." l;d. at 252.
ANALYSIS
I. Rehabilitation Act Claim

The Court's analysis of Solomon's Rehabilitation Act claim begins and ends with the

_5_

resolution ofa threshold issue: whether a plaintiff who applies for and receives FERS disability
benefits may pursue a claim for failure to accommodate a disability. Because, as discussed
below. FERS disability benefits are only available for individuals whose disabilities cannot be
accommodated, the C ourt concludes that the recipient of such benefits is precluded from
pursuing relief under the Rehabilitation Act based on a claim that failure to accommodate a
disability was discriminatory.

FERS disability benefits are available to federal employees who have completed eighteen
months of civilian service and who are "unable, because of disease or injury, to render useful and
efficient service." §§ 5 U.S.C. § 8451(a)(1). The Office of Personnel Management ("OPM"),
the agency responsible for administering FERS, has promulgated implementing regulations
providing that FERS disability benefits are only available if "[a]ccommodation ofthe disabling
medical condition in the position held [is] unreasonable." 5 C.F.R. § 844.l03(a)(4).

These requirements for eligibility distinguish FERS disability benefits from most other
federal disability benefits programs. The SSDl program, for example, "does _n_c_)t take the
possibility of 'reasonable accommodation' into account." Cleveland v. Policv Mgmt. Svs. Corp.,
526 U.S. 795, 803 (1999) (emphasis in original). Hence, there may be "situations in which an
SSDl claim and an [Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12101, et:seq;]
claim can comfortably exist side by side." id The Supreme Court therefore concluded in
Cleveland that receipt of SSDl benefits does not automatically preclude plaintiffs from claiming
that they should have been provided reasonable accommodations under the Rehabilitation Act or

the ADA. 526 U.S. at 803; see also Swanks v. Wl\/IATA, 116 F.3d 582, 586 (D.C. Cir. 1997)

(same).

Courts that have considered whether the receipt of FERS disability benefits bars lawsuits
based on a failure to accommodate have adopted two approaches. One approach is that taken in
Arneson v. Heckler, 879 F.2d 393 (8th Cir. 1989), which pre-dates the Supreme Court's opinion
in Cleveland. In Ar@, the court recognized that receipt of retirement disability benefits°
would bar a Rehabilitation Act claim unless the plaintiff could show that his application for
retirement benefits was involuntary. l_d_. at 396. 'l`his focus on voluntariness has been limited, for
the most part, to the Eighth Circuit, although one other circuit court has cited to  
approvingly in an unpublished table opinion. _S_e_e Emerson v. Widnall, 104 F.3d 367 at *3 (10th
Cir. Dec. 24, 1996).

The second approach, which has arisen in the wake of Cleveland,7 has been adopted by
otherjudges of this Court. In Chinchillo v. Powell, 236 F. Supp. 2d 18, 27 (D.D.C. 2003), the
court observed that "[a]n employee cannot plausibly claim that he is unable to work at all to
obtain FERS benefits but able to work with an accommodation in connection with a
Rehabilitation Act claim." Having examined the Supreme Court's opinion in Cleveland, the
court in Chinchillo reasoned that "[a] plaintiff filing both a FERS claim for benefits and a
Rehabilitation Act claim of discrimination cannot reconcile the inherent conflict, as might a
plaintiff who sought SSDl benefits along with relief based on a claim of discrimination." Ld.

The court then granted the defendant's summary judgment motion "[b]ased on plaintiffs

6 The plaintiff in Arneson applied for benefits under the Civil Service Retirement System
("CSRS"), the federal employees' retirement system that preceded FERS. CSRS, like FERS, is
only available if "[t]he employing agency [is] unable to accommodate the disabling medical
condition in the position held or in an existing vacant position." 5 C.F.R. § 831 . l203(a)(4).

7 _S_e__e Faconti v. Potter, 242 Fed. Appx. 775, 776 (2d Cir. 2007); Wallace v. Soc. Sec.
Admin., 108 F. Supp. 2d 716, 719 (S.D. Tex. 2000).

_7_

"appear to negate an essential element of [her] ADA case." Ld_. at 806. The D.C. Circuit reached
the same conclusion in  , which also focused on the potential mutual exclusivity of SSDl
benefits and reasonable accommodation claims. § §_wan_ks, 116 F.3d at 586 ("[I]t is thus clear
that [SSDI] disability determinations take no account of reasonable accommodation -- the critical
ADA issue."). But OPM does take the possibility of reasonable accommodation into account in
determining an applicant's eligibility for FERS disability benefits. An applicant is only eligible if
"[a]ccommodation of the disabling medical condition in the position held [is] unreasonable." 5
C.F.R. § 844.103(a)(4). Hence, receipt of FERS disability benefits depends on the unavailability
of a reasonable accommodation and cannot be reconciled with a claim that a plaintiff was entitled
to but not provided with a reasonable accommodation. §e_e Holmes-l\/1artin, 569 F. Supp. 2d at
l96; Chinchillo, 236 F. Supp. 2d at 27.

Applying these principles here, the Court will grant summary judgment in favor of the
Secretary on Solomon's Rehabilitation Act claims. Solomon applied for FERS disability benefits
on August 30, 2004. g Def.'s l\/Iem. Ex. 2; l Solomon Dep. at 38:10-25. The
application queried whether the "agency [has] been able to grant your request [for
accommodations]," to which Solomon responded "No." Def.'s Mem. Ex. 2. As part of the
application, Solomon represented that "[s]ince April 2004, 1 have been unable to work because
my medical condition remains in crisis  My
illnesses have severely affected my attendance at work since l\/lay 2003, [and] have interfered
with my ability to perform the duties of my position." l_c_i_. Dr. Cozzens's letter in support of
Solomon's application stated that "[i]t has become clear that disability retirement is the only

viable option in this case." Def.'s Mem. Ex. 25. Her application was approved on December 16,

_9_

application for FERS benefits." Ld.

These same principles animated the decision in Holmes-Martin v. Leavitt, 569 F. Supp.
2d 184 (D.D.C. 2008).8 After discussing the tension between CSRS disability benefits and ADA
reasonable accommodation claims, the court distinguished Cleveland by pointing out that the

same tension did not exist between SSDl benefits and reasonable accommodation claims. Ld. at

194-95. The court then surveyed the sparse case law on this issue, including Arneson. j__. at 195.

The court in Holrnes-l\/Iartin elected not to follow the Arneson "voluntariness" approach because,

after Cleveland "the voluntariness ofthe retirement is secondary to the preclusive effect of
obtaining disability benefits under the CSRS." id ln Cleveland, the Supreme Court did "not
consider the voluntariness of retirement; instead the Court analyze[d] whether the SSA and the
ADA are orthogonal avenues of relief." Ld. at 196 (citing Cleveland, 526 U.S. at 802-05). The
Holmes-Martin court then held that receipt of CSRS disability benefits "precludes the plaintiff
from bringing a Rehabilitation Act claim." l_d

This Court will follow the approach outlined in Chinchillo and Holmes-Martin. As
described in Holmes-l\/lartin, the Cleveland Court was concerned with the potential mutual
exclusivity of two remedies. Cleveland concluded that the receipt of SSDl disability benefits and
a reasonable accommodation claim are not mutually exclusive because the Social Security
Administration "does n_ot take the possibility of 'reasonable accommodation' into account" in
granting (or denying) SSDl benefits. Cleveland, 526 U.S. at 803 (emphasis in original). The
Supreme Court noted that its conclusion might be otherwise if a plaintiff made a "sworn assertion

in an application for disability benefits that she is . . . 'unable to work"‘ because that would

8 Holmes-l\/lartin, like Arneson, dealt with CSRS benefits rather than FERS benefits.

_3_

2004, ses Def.'s Mem. Ex. 3, and Solomon began receiving benefits (retroactive to the date of
application) in January 2005, § Solomon Dep. at 43:18-44:8. Beginning in January 2005, then,
Solomon received approximately $1,400 per month in FERS disability benefits. ld_; at 46:3-l9.
And Solomon has continued to represent to OPl\/l that she cannot return to work because of her
disability §ge Def.'s Mem. Ex. 18 at 26 (letter of Dr. Cozzens stating that "l\/Is. Solomon is still
disabled . . . and cannot return to her former employment because of this disability") (dated Dec.
5, 2007). Solomon's receipt of FERS disability benefits, then, which she received upon a
representation that she was "unable to work" and which she is only eligible for if she cannot be
reasonably accommodated, cannot be reconciled with her claim that the Secretary was required to
accommodate her under the Rehabilitation Act. The claims are mutually exclusive, and receipt
of the former precludes the latter.
II. Retaliation Claim under Title VII

"'ln order to establish a prima facie case of retaliation, a plaintiff must show: (l) that he
engaged in a statutorily protected activity; (2) that the employer took an adverse personnel action;
and (3) that a causal connection existed between the two."' l\/lorgan v. Fed. Home Loan
Mortgage Corp., 328 F.3d 647, 651 (D.C. Cir. 2003) (quoting l\/Iitchell v. Baldrige, 759 F.2d 80,
86 (D.C. Cir. 1985)). For the second element, an action is adverse if a plaintiff can show "that a
reasonable employee would have found the challenged action materially adverse, 'which in this
context means it well might have dissuaded a reasonable worker from making or supporting a
charge of discrimination."' Burlington Northern & Santa Fe Rv. Co. v. White, 548 U.S. 53, 68
(2006) (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)) (some quotations

omitted). Solomon contends that the Secretary's denial of her request for accommodation

_19_

qualifies as an adverse action. _Sg Compl. 11 27, Opp'n at 44.

But Solomon's Title VII retaliation claim fails for the same reason her Rehabilitation Act
chmMh%:hmrmWUtmrmmmmmMmmnwmmHmsmmmdwMNwHmmwmmn&rmm
receipt of FERS disability benefits A failure to grant Solomon requested accommodations
cannot be "adverse" if she could not reasonably have been accommodated And, as discussed
above, Solomon is only eligible for FERS disability benefits because "[a]ccommodation of the
disabling medical condition in the position held [is] unreasonable." § 5 C.F.R. §
844.103(a)(4). Accordingly, summary judgment will be granted in favor of the Secretary on
Solomon's retaliation claim as well.

IH. ADEA(HMm

Under the ADEA, Solomon must show that she suffered an adverse employment action
because of her age, §ge_ Baloch v. Kempthorne, 550 F.3d 1191, 1196 (D.C. Cir. 2008).
According to the Secretary, Solomon's only evidence that certain actions were (or were not) taken
because of her age is her own speculation. Def.'s Mem. at 36. When Solomon was asked at her
deposition why she believed that requests for accommodation had been denied because of her
age,shere$mnukdthat"lwAs50.ldon%dyernyhan.andyoucangetayoungerpmsontodothe
work that 1 was doing, probably at a lower grade. That's money." Solomon Dep. at 220:1-8. ln
her opposition brief, Solomon does not point to any other evidence to show that allegedly adverse
actions were (or were not) taken because of her age. Rather, she contends that a reasonable fact-
finder could infer discrimination from the totality of the record. § Pl.'s Opp'n at 45-46.

At this stage of proceedings, however, a plaintiff must point to "evidence . . . probative of

establishing discriminatory animus." § Holcomb v. Powell, 433 F.3d 889, 901 (D.C. Cir.

_11_

2006). "The possibility that a jury might speculate in the plaintiffs favor is insufficient to defeat
summaryjudgment." §_e_e Haynes v. Williams, 392 F.3d 478, 485 (D.C. Cir. 2004) (citing B_og§
Co;p. v. EPA, 275 F.3d 1096, 1103 (D.C. Cir. 2002)). Here, Solomon has pointed to no
evidence establishing discrimination because of her age, other than her own bald speculation, and
hence summary judgment will be granted in favor of the Secretary on Solomon's ADEA claim.
CONCLUSION
Summary judgment will be granted in favor of the Secretary on all counts. Solomon's

Rehabilitation Act claim is precluded by her application for and receipt of FERS disability
benefits, which she is only eligible for because her disability cannot reasonably be
accommodated Her Title VII retaliation claim fails for the same reason. Finally, summary
judgment will be granted against Solomon on her claim under the ADEA because she has
provided no evidence to establish that any actions were taken because of her age. A separate

order accompanies this memorandum opinion.

/s/ John D. Bates
JOHN D. BATES
United States District Judge

Date: August 31 , 2009

_12_